UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4033
ANDREW JACKSON ALEXANDER, III,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                            (CR-98-288)

                   Submitted: September 5, 2002

                      Decided: September 27, 2002

     Before NIEMEYER and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Michael A. Kolb, Charlotte, North Carolina, for Appellant. Gretchen
C.F. Shappert, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. ALEXANDER
                              OPINION

PER CURIAM:

   Andrew Jackson Alexander, III appeals his conviction and sentence
for conspiracy to possess with intent to distribute and to distribute
cocaine within 1000 feet of a protected area, in violation of 21 U.S.C.
§§ 841(a)(1), 846, 860. Alexander’s attorney has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), stating
there are no meritorious issues for appeal but raising several potential
issues. Alexander has filed a pro se supplemental brief in which he
contends the district court improperly relied on prior uncounseled
misdemeanor convictions to establish his criminal history category for
sentencing purposes.*

   We find Alexander’s sentence of 180 months’ imprisonment does
not implicate Apprendi v. New Jersey, 530 U.S. 466 (2000), because
the sentence does not exceed the statutory maximum of 480 months
as set forth in § 860. See United States v. Kinter, 235 F.3d 192, 199-
202 (4th Cir. 2000), cert. denied, 532 U.S. 937 (2001). We also reject
Alexander’s contention the district court improperly increased his
total offense level pursuant to U.S. Sentencing Guidelines Manual
§ 2D1.1(b)(1) (1998).

   Alexander next challenges his Fed. R. Crim. P. 11 hearing. We
generally review the adequacy of a guilty plea de novo, but in the
Rule 11 context, violations are evaluated for harmless error. United
States v. Damon, 191 F.3d 561, 564 n.2 (4th Cir. 1999) (citing United
States v. Goins, 51 F.3d 400, 402 (4th Cir. 1995)). Our careful review
of the record finds no error, harmless or otherwise. See United States
v. DeFusco, 949 F.2d 114, 117, 120 (4th Cir. 1991).

   Finally, out of an abundance of caution, Alexander’s attorney notes
that Alexander’s guilty plea does not waive claims of ineffective
assistance of counsel and prosecutorial misconduct. Counsel candidly
acknowledges, however, that he cannot bring to our attention any
prejudicial error by Alexander’s former attorney or instances of pro-

  *The remaining contentions made in Alexander’s pro se supplemental
brief were raised in the brief filed by counsel.
                     UNITED STATES v. ALEXANDER                       3
secutorial misconduct. Because ineffective assistance of counsel does
not conclusively appear on the face of the record, we decline to
review this claim. See United States v. King, 119 F.3d 290, 295 (4th
Cir. 1997). We also find Alexander’s prosecutorial misconduct claim
meritless.

   We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.
We have reviewed the arguments made in Alexander’s pro se supple-
mental brief. As to Alexander’s contention that the district court
improperly used prior uncounseled misdemeanor convictions to estab-
lish his criminal history category, we find no plain error. See United
States v. Olano, 507 U.S. 725, 731-32 (1993). We therefore affirm
Alexander’s conviction and sentence. We also deny counsel’s motion
to withdraw. This court requires that counsel inform his client, in
writing, of his right to petition the Supreme Court of the United States
for further review. If the client requests that a petition be filed, but
counsel believes that such a petition would be frivolous, then counsel
may move in this court for leave to withdraw from representation.
Counsel’s motion must state that a copy thereof was served on the cli-
ent. Finally, we dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                           AFFIRMED